Citation Nr: 1030254	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for service 
connected postoperative residuals of the left wrist.  

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to May 
1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO).  The appeal was 
previously before the Board in August 2009 and was remanded to 
afford the Veteran an opportunity to present oral testimony at a 
Board hearing.  In February 2010, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law Judge.  
The transcript is included with the record.  

The issue of a rating in excess of 20 percent for service 
connected postoperative residuals of the left wrist is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On February 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the appeal concerning the issues of service 
connection for a seizure disorder and for PTSD is requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
concerning the issues of service connection for a seizure 
disorder and for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

At the hearing before the Board on February 10, 2010, the Veteran 
withdrew his appeal concerning the issues of service connection 
for a seizure disorder and for PTSD.  The Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant has withdrawn this 
appeal concerning the issues of service connection for a seizure 
disorder and for PTSD and, hence, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these two issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these two issues and it 
is dismissed.


ORDER

The appeal concerning the issues of service connection for a 
seizure disorder and for PTSD is dismissed.




REMAND

The issue of a rating in excess of 20 percent for service 
connected postoperative residuals of the left wrist is remanded 
for referral for the assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).   If an extraschedular 
evaluation is not granted to the Veteran's satisfaction, the 
RO/AMC must issue a supplemental statement of the case (SSOC) 
reviewing all evidence received since the last prior adjudication 
in November 2008 SSOC and the provisions of 38 C.F.R. 
§ 3.383(a)(4) pertaining to paired extremities.   

The Veteran is presently in receipt of a 20 percent rating for 
service connected postoperative residuals of the left wrist 
pursuant to Diagnostic Code 5214.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  The RO assigned the 20 percent rating based upon the 
Veteran's right upper extremity being the dominant extremity.  
38 C.F.R. § 4.69.  Shortly after the RO issued the April 2005 
decision on appeal, the Veteran severely injured his right hand.  
Notably, Social Security Administration (SSA) records show that 
they found the Veteran to be disabled since May 1, 2005 due in 
part to his right hand disability.  At the February 2010 Travel 
Board hearing, the Veteran testified that he presently uses his 
left hand as his major hand.  He also reported that the left 
wrist disability prevented full movement of the left hand, and 
caused difficulty in sustaining any type of grip.  As a result, 
the Veteran has been unable to work as a mechanic, and he cannot 
perform many domestic activities.  

There are two VA/QTC examination reports associated with the 
record both before and after the right hand injury.  The March 
2005 VA/QTC examination report showed that the examiner listed 
the Veteran's right hand as the dominant extremity since the 
Veteran uses this hand for activities of daily living.  Clinical 
examination of the left wrist showed ankylosis at zero degrees of 
left wrist dorsiflexion and palmar flexion; the examiner noted 
both positions as favorable.  The examiner concluded that the 
Veteran was unable to move his left wrist.  The November 2009 
VA/QTC examination report showed similar clinical findings of 
ankylosis at zero degrees of left wrist at both dorsiflexion and 
palmar flexion positions and then at radial and ulnar deviation 
positions.  The examiner noted that the left hand was the 
dominant hand as the Veteran used this hand to write.  He 
concluded that the Veteran had left wrist pain with limited range 
of motion.  

The issue of consideration for an extraschedular evaluation has 
been raised.  38 C.F.R. § 3.321(b)(1).  The Veteran's right hand 
disability in conjunction with his service connected left wrist 
disability substantially impairs his occupational and domestic 
activities.  The Board finds that the Veteran's disability 
picture could be considered as exceptional and unusual as to 
render impractical the application of the regular schedular 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The 
criteria for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are met.  Thun v. 
Peake, 22 Vet. App. 11 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  This issue 
must be referred to the appropriate officials for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).   

The Board emphasizes that it presently expresses no opinion as to 
the merits of assignment of an extraschedular evaluation, as the 
initial decision is vested solely with the officials assigned 
under 38 C.F.R. § 3.321(b)(1). 

Following a decision by the appropriate officials regarding an 
extraschedular rating, if the claim is not granted to the 
Veteran's satisfaction, the RO/AMC must issue a SSOC that 
includes review of all evidence received since the last prior 
adjudication in November 2008 SSOC.  The RO/AMC must consider the 
November 2009 VA/QTC examination report and the provisions of 
38 C.F.R. § 3.383(a)(4) pertaining to paired extremities in 
determining an appropriate rating.  Additionally, as the Veteran 
is presently unemployed, the RO/AMC must also consider whether a 
total disability rating based upon individual unemployability 
(TDIU) is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
substantiate a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b) for his 
service-connected left wrist disability 
and an explanation as to the information 
and evidence needed establish an effective 
date for an extraschedular rating.  
Additionally, notify the Veteran as to the 
information or evidence needed to 
substantiate a TDIU claim.

2.  After sending the notice listed above 
and allowing an appropriate time for 
response, refer the Veteran's claim for an 
increased rating for the service-connected 
left wrist disability to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether assignment of 
an extraschedular rating is warranted.  
The Director is specifically asked to 
address whether the Veteran's service 
connected disability of the left wrist 
results in a marked interference with 
employment, with specific consideration of 
the sequential analysis noted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  

3.  If the claim for an extraschedular 
rating is not granted to the Veteran's 
satisfaction, review the entire record 
including all additional evidence received 
since the November 2008 SSOC.  During 
review, the RO/AMC must consider the 
provisions of 38 C.F.R. § 3.383(a)(4) 
pertaining to paired extremities and also 
consider whether a TDIU is warranted.  
Following such readjudication, afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


